            Case 1:20-cv-09247-LLS Document 6 Filed 02/26/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MYRIAN ECHAVARRIA,
                          Plaintiff,
                    -against-                                        20-CV-9247 (LLS)
ABM INDUSTRY GROUP LLC; SAM                                      ORDER OF DISMISSAL
HAXHAS, SUPERVISOR FOR ABM
INDUSTRY GROUP LLC,
                          Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, who is proceeding pro se and in forma pauperis (“IFP”), filed this complaint

alleging that Defendants violated her rights. By order dated December 18, 2020, the Court

directed Plaintiff to amend her complaint to address deficiencies in her original pleading.

Plaintiff filed an amended complaint on February 3, 2021, and the Court has reviewed it. For the

reasons set forth below, the Court dismisses the action.

                                   STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
            Case 1:20-cv-09247-LLS Document 6 Filed 02/26/21 Page 2 of 8




F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff, a Latina woman of Colombian nationality and Catholic religion who was born

in 1956, alleges that her employer discriminated against her based on her race, nationality, age,

and religion. She sues ABM Industry Group LLC (“ABM”) and her former supervisor Sam

Haxhas. Plaintiff asserts her claims using the Court’s Amended Complaint for Employment

Discrimination form, and in the “facts” section of the form, she writes,

        Plaintiff began working for [ABM] on December 2013. In 2018 numerous
        incidents arose where Plaintiff was insulted by a co-worker, was falsely accused
        by another, and screamed at for her religion. Then Plaintiff was dismissed for an
        incident that would normally not cause dismissal. Plaintiff had been receiving
        pressure to retire, as the supervisor was replacing all older employees with


                                                   2
            Case 1:20-cv-09247-LLS Document 6 Filed 02/26/21 Page 3 of 8




        persons of his same ethnic group. The supervisor took these false claims and
        knowingly used them to terminate the Plaintiff.

(ECF No. 5, at 3.)

        Plaintiff also attaches to the amended complaint a letter to the Court that includes the

following additional allegations. 1 On Monday, October 8, 2018, which was Columbus Day,

Plaintiff had a medical appointment and was absent from work. She “presented [her]self at

work” on October 9, 2018, and October 10, 2018. (Id. at 14.) On October 11, 2018, Plaintiff was

given a notice of suspension in which three co-workers – Fabiola Tangarife, Rosario Perez, and

Maria Chabuca – accused her of “bullying” them. Plaintiff denies their accusations. She writes,

“I can only presume that Sam has asked them to make accusations against me to get me out of

the job since there are other women of Sam’s race that want my position and possibly from his

own family that work in the same building.” (Id.) Plaintiff reasons that because she never stole

anything or been absent or late to work, “there [was] no reason to suspend” her, and therefore her

co-workers and supervisor “have created this false accusation to get rid of [her].” (Id.) Plaintiff

further alleges that “[t]he Hispanics fear [Haxhas] for fear of their job and therefore lie for him to

keep their job.” (Id. at 15.)




        1
          Other documents that Plaintiff attaches to the amended complaint include a copy of the
New York State Division of Human Rights’ “Determination and Order After Investigation”
finding insufficient evidence to establish an inference of discrimination, id. at 5-8; two blurry
and largely illegible copies of New York State Executive Orders, id. at 9-13; grievances she filed
with the union, id. at 20-21; several blurry photos, id. at 23-25; an October 24, 2018 letter from
ABM informing Plaintiff that it was terminating her employment because she has
“continuous[ly] harassed and bullied [her] coworkers, including [her] insubordinate behavior
towards [her] supervisor,” id. at 22; and the “Employee Corrective Action Notice,” informing
Plaintiff of her suspension, id. at 26-27.


                                                  3
            Case 1:20-cv-09247-LLS Document 6 Filed 02/26/21 Page 4 of 8




       Plaintiff also attaches a statement from a co-worker, Vilma Lizalda, attesting that another

co-worker called Plaintiff a “sour old hag.” (Id. at 17.) Finally, Plaintiff alleges that when she

would say “God bless you,” Haxhas “would sneer” and tell her not to mention God. (Id. at 15.)

       Plaintiff seeks money damages, lost earnings, and an injunction directing her employer to

rehire her and to reasonably accommodate her religion.

                                           DISCUSSION

A.     Claims under Title VII and the ADEA

       The amended complaint fails to remedy the deficiencies with the original complaint

identified in the Court’s December 18, 2020 order to amend. Plaintiff’s claims of discrimination

arise under Title VII of the Civil Rights Act of 1964 and the Age Discrimination in Employment

Act (“ADEA”). Title VII provides that “[i]t shall be an unlawful employment practice for an

employer . . . to fail or refuse to hire or to discharge any individual, or otherwise to discriminate

against any individual with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual’s race, color, religion, sex or national origin.” 42 U.S.C.

§ 2000e-2(a). Similarly, the ADEA makes it unlawful for an employer to “discharge any

individual or otherwise discriminate against any individual with respect to his compensation,

terms, conditions, or privileges of employment, because of such individual’s age.” 29 U.S.C.

§ 623(a).

       These antidiscrimination provisions prohibit employers from mistreating an individual

because of the individual’s protected characteristics, Patane v. Clark, 508 F.3d 106, 112 (2d Cir.

2007), or retaliating against an employee who has opposed any practice made unlawful by those

statutes, see Crawford v. Metro. Gov’t, 555 U.S. 271, 276 (2009) (holding that conduct is

protected when it “confront[s],” “resist[s],” or “withstand[s]” unlawful actions). Mistreatment at

work that occurs for a reason other than an employee’s protected characteristic or opposition to


                                                  4
           Case 1:20-cv-09247-LLS Document 6 Filed 02/26/21 Page 5 of 8




unlawful conduct is not actionable under these federal antidiscrimination statutes. See Chukwuka

v. City of New York, 513 F. App’x 34, 36 (2d Cir. 2013) (quoting Brown v. Henderson, 257 F.3d

246, 252 (2d Cir. 2001)).

       At the pleading stage in an employment discrimination action, “a plaintiff must plausibly

allege that (1) the employer took adverse employment action against him, and (2) his race, color,

religion, sex, or national origin was a motivating factor in the employment decision.” Vega v.

Hempstead Union Free Sch. Dist., 801 F.3d 72, 86 (2d Cir. 2015). The plaintiff “may do so by

alleging facts that directly show discrimination or facts that indirectly show discrimination by

giving rise to a plausible inference of discrimination.” Id. at 87.

       In its December 18, 2020 order, the Court determined that the original complaint failed to

allege facts suggesting that any “conspiracy” or decision to target Plaintiff or terminate her

employment was motivated by her race, nationality, religion, age, or sex. The amended

complaint fails to cure these deficiencies.

       Plaintiff again fails to allege any specific facts suggesting that she was discriminated

against based on her race or nationality. She rather relies on conclusory allegations and pure

speculation. For example, she “can only presume” that Haxhas asked her co-workers to make

allegations against her because “there are other women of Sam’s race that want [Plaintiff’s]

position” and because members of Haxhas’s family “work in the same building.” (ECF No. 5, at

14.) And she fails to allege any specific facts in support of her assertion that the three co-workers

she accuses of conspiring against her – who all happen to also be of Hispanic descent – helped

to get her fired because they fear Haxhas and “therefore lie for him to keep their job.” (Id. at 15.)

These speculative allegations of discrimination based on race and nationality are insufficient to

state a claim. See Iqbal, 556 U.S. at 678 (“The [Rule 8] plausibility standard is not akin to a




                                                  5
           Case 1:20-cv-09247-LLS Document 6 Filed 02/26/21 Page 6 of 8




probability requirement, but it asks for more than a sheer possibility that a defendant has acted

unlawfully. Where a complaint pleads facts that are merely consistent with a defendant’s

liability, it stops short of the line between possibility and plausibility of entitlement to relief.”)

(internal quotation marks and citations omitted).

        Plaintiff also fails to allege sufficient facts to state a claim that Defendants discriminated

against her because she is Catholic. Her sole allegation of religious discrimination is that when

she said “God bless you,” Haxhas “would sneer” and tell her not to mention God. In evaluating

the probative value of a “stay remark” in a Title VII claim, courts in this Circuit consider (1) who

made the remark; (2) when the remark was made in relation to the employment decision at issue;

(3) the content of the remark, i.e., whether a reasonable juror could view the remark as

discriminatory; and (4) the context in which the remark was made, i.e., whether it was related to

the decision-making process. See Lenzi v. Systemax, Inc., 944 F.3d 97, 112 (2d Cir. 2019). While

Haxhas was Plaintiff’s supervisor, Plaintiff’s allegations do not suggest that Haxhas’s remark

was made close in time to her termination or that it was related to the decision-making process.

        The amended complaint also fails to state a claim under the ADEA. Plaintiff’s only

allegations suggesting that her age had anything to do with her termination are her statements

that she “had been receiving pressure to retire” and that Haxhas had been replacing older

employees with people of his own ethnicity, along with an allegation that a co-worker called

Plaintiff “a sour old hag.” (ECF No. 5, at 17.) But Plaintiff’s vague allegations and a single

comment from a non-supervisory co-worker are insufficient to meet the ADEA’s requirement

that age was the “but for” cause of the employer’s adverse action. See Vega, 801 F.3d at 86;

Ninying v. New York City Fire Dep’t, 807 F. App’x 112, 114 (2d Cir. 2020) (summary order).

The amended complaint therefore fails to state a claim under the ADEA.




                                                    6
           Case 1:20-cv-09247-LLS Document 6 Filed 02/26/21 Page 7 of 8




B.     Supplemental jurisdiction

       A district court may decline to exercise supplemental jurisdiction over state-law claims

when it “has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).

Generally, “when the federal-law claims have dropped out of the lawsuit in its early stages and

only state-law claims remain, the federal court should decline the exercise of jurisdiction.”

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)). Having dismissed the federal

claims over which the Court has original jurisdiction, the Court declines to exercise its

supplemental jurisdiction over any state-law claims Plaintiff may be asserting. See Kolari v. New

York-Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006) (“Subsection (c) of § 1367 ‘confirms

the discretionary nature of supplemental jurisdiction by enumerating the circumstances in which

district courts can refuse its exercise.’”) (quoting City of Chicago v. Int’l Coll. of Surgeons, 522

U.S. 156, 173 (1997)).

C.     Further leave to amend is denied

       District courts generally grant a pro se plaintiff leave to amend a complaint to cure its

defects, but leave to amend may be denied if the plaintiff has already been given an opportunity

to amend but has failed to cure the complaint’s deficiencies. See Ruotolo v. City of New York,

514 F.3d 184, 191 (2d Cir. 2008); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Because

the defects in Plaintiff’s amended complaint cannot be cured with a further amendment, the

Court declines to grant Plaintiff another opportunity to amend.

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       Plaintiff’s amended complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed for

failure to state a claim on which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).


                                                  7
            Case 1:20-cv-09247-LLS Document 6 Filed 02/26/21 Page 8 of 8




         The Court declines to exercise supplemental jurisdiction over any state-law claims

Plaintiff may be asserting. See 28 U.S.C. § 1367(c)(3).

SO ORDERED.

Dated:     February 26, 2021
           New York, New York

                                                            LOUIS L. STANTON
                                                                 U.S.D.J.




                                                 8
